Dissenting Opinion.
Hadley, J.
I cannot concur in the opinion of the majority of this court. The record shows that there was evidence to support every material averment of the complaint; that the manner of the accident, as testified to by appellee, was not one of the risks assumed by him, and that he was not eontributorily negligent. Whether his story was true, or Avhother it was wholly overthrown by other evidence, were questions for the jury.
Neither can I agree that it was a physical impossibility, measured by natural laws, for the accident to have occurred, as claimed by appellee. In the very nature of things this rule should not be invoked except in the clearest eases, and where the facts disclose such natural impossibility beyond any doubt.
The record shows that the machines were made with holes in the base for the purpose of providing means for securely fastening them by bolts and screws to whatever they rested upon. This indicates that the manufacturers of the machines anticipated that there was a necessity for them to be so fastened. The record shows that the scantlings, upon which the presses rested, were not nailed down, and frequently worked out from under the presses, either on account of the vibration of the building, caused by operation of the machinery therein, or by the movement of the presses, caused *353by the employes’ placing and removing the veneering, and fastening and unfastening the screws. A foreman of appellant testified that he had observed this, and had driven them back in place, and otherwise replaced them as best he could. It certainly was Appellant’s duty to make them secure, and appellee had a right to assume that it had done so. The record shows that appellee had no knowledge of this tendency of the scantlings.
The jury has passed upon all these questions. There is nothing in the record that shows that it was not composed of unbiased, fair-minded men. Their findings upon these questions of fact are binding upon us.
I therefore dissent.
Roby, J., concurs in the dissenting opinion.